Fisher, J. Claim filed June 23, 1941, alleges that claimant, a corporation organized under and by virtue of the laws of the State of Illinois, on the 24th day of June, 1937 entered into a contract with respondent, acting by and through its Department of Public Works and Buildings, Division of Architecture and Engineering, granting to the State the right to install upon the right-of-way of claimant in Section 1, Township 19 North, Range 3 West of the Third Principal Meridian, and in Section 36, Township .20 North, Range 3 West of the Third Principal Meridian, in Logan County, Illinois, an eight inch sewer, 3,890 feet in length, to extend from the farm pumping station of the State to the sewerage disposal plant in the City of Lincoln, Illinois. That respondent, in consideration of such grant, agreed to pay claimant the sum of $25.00 per year, such payment to be made in advance upon the first day of each and every year of the term of said contract. Claimant seeks an award for $50.00 according to the terms of said contract for two years rental ending June 30, 1939. The record consists of the claim, stipulation, and waiver of statement, brief and argument by claimant and respondent, by respective counsel. It is stipulated that claimant and respondent entered into the alleged contract; that the State of Illinois constructed a sewer in accordance with such contract; that the rental accruing thereunder, as alleged, has not been paid; and that there is now due and owing from respondent to claimant the sum of $50.00 representing such accrued rental. We cannot understand why claimant has been required to file a claim in order to collect such a contractual obligation of respondent. It appears to be an imposition on claimant. Claimant is entitled to an award of $50.00 for rental for the years ending, June 30, 1938 and 1939. An award is, therefore, entered in favor of claimant, The Alton Railroad Company, a corporation, in the sum of Fifty Dollars ($50.00).